Case 2:85-cv-04544-DMG-AGR Document 572-3 Filed 06/26/19 Page 1 of 5 Page ID
                                #:29379


  1   CENTER FOR HUMAN RIGHTS &
      CONSTITUTIONAL LAW
  2   Peter A. Schey (Cal. Bar No. 58232)
      Carlos Holguin (Cal. Bar No. 90754)
  3   Laura N. Diamond (Cal. Bar. No. 185062)
      Rachel Leach (D.C. Bar No. 1047683)
  4   256 South Occidental Boulevard
      Los Angeles, CA 90057
  5   Telephone: (213) 388-8693
      Facsimile: (213) 386-9484
  6   Email:pschey@centerforhumanriOts.org
            crholguin@centerforhumanrights.org
  7         ldiamond centerforhumanrights.org
            rleach@centerforhumanrights.org
  8
      Listing continues on next page
  9
      Attorneys for Plaintiffs
 10

 11
                             UNITED STATES DISTRICT COURT
 12
                            CENTRAL DISTRICT OF CALIFORNIA
 13
                                       WESTERN DIVISION
 14

 15
      Jenny Lisette Flores., et al.,             Case No. 2:16-cv-08104-CAS-GJSx
 16
                       Plaintiffs,               SUPPLEMENTAL
 17                                              DECLARATION OF ELYSE D.
            v.                                   ECHTMAN IN SUPPORT OF EX
 18                                              PARTE APPLICATION FOR
      William Barr, Attorney General of the      TEMPORARY RESTRAINING
 19   United States, et al.,                     ORDER, AND ORDER TO SHOW
                                                 CAUSE WHY A PRELIMINARY
 20                    Defendants.               INJUNCTION AND CONTEMPT
                                                 ORDER SHOULD NOT ISSUE
 21

 22

 23

 24

 25

 26

 27                                                    SUPPLEMENTAL DECLARATION IN SUPPORT OF
                                                           EX PARTE APPLICATION FOR TEMPORARY
 28                                                       RESTRAINING ORDER AND ORDER TO SHOW
                                                       CAUSE WHY A PRELIMINARY INJUNCTION AND
                                                             CONTEMPT ORDER SHOULD NOT ISSUE
                                                                           CV 85-4544-DMG-AGRx
Case 2:85-cv-04544-DMG-AGR Document 572-3 Filed 06/26/19 Page 2 of 5 Page ID
                                #:29380


  1   Counselfor Plaintiffs, continued
  2

  3   USF SCHOOL OF LAW IMMIGRATION CLINIC
      Bill Ong Hing (Cal. Bar No. 61513)
  4   2130 Fulton Street
  5   San Francisco, CA 94117-1080
      Telephone: (415) 422-4475
  6   Email: bhing@usfca.edu
  7
      ORRICK, HERRINGTON & SUTCLIFFE LLP
  8   Kevin Askew (Cal. Bar No. 238866)
      777 South Figueroa Street, Suite 3200
  9
      Los Angeles, CA 90017
 10   Telephone: (213) 629-2020
      Email: kaskew@orrick.com
 11

 12   ORRICK, HERRINGTON & SUTCLIFFE LLP
 13
      Elyse Echtman (pro hac vice pending)
      Shaila Rahman Diwan (pro hac vice pending)
 14   51 West 52nd Street
 15
      New York, NY 10019-6142
      Telephone: 212/506-3753
 16   Email: eechtman@orrick.com
 17
      Email: sdiwan@orrick.coni

 18   LA RAZA CENTRO LEGAL, INC.
 19   Michael S. Sorgen (Cal. Bar No. 43107)
      474 Valencia Street, #295
 20   San Francisco, CA 94103
 21   Telephone: (415) 575-3500

 22   THE LAW FOUNDATION OF SILICON VALLEY
 23   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
      Katherine H. Manning (Cal. Bar No. 229233)
 24   Annette Kirkham (Cal. Bar No. 217958)
 25   152 North Third Street, 3rd floor
      San Jose, CA 95112
 26   Telephone: (408) 280-2437
 27                                                 SUPPLEMENTAL DECLARATION IN SUPPORT OF
                                                        EX PARTE APPLICATION FOR TEMPORARY
 28                                                   RESTRAINING ORDER AND ORDER TO SHOW
                                                    CAUSE WHY A PRELIMINARY INJUNCTION AND
                                                          CONTEMPT ORDER SHOULD NOT ISSUE
                                                                        CV 85-4544-DMG-AGRx
Case 2:85-cv-04544-DMG-AGR Document 572-3 Filed 06/26/19 Page 3 of 5 Page ID
                                #:29381


  1   Facsimile: (408) 288-8850
  2   Email: jenniferk@lawfoundation.org
            kate.manning@lawfoundation.org
  3         annettek@lawfoundation.org
  4
      NATIONAL CENTER FOR YOUTH LAW
  5   Leecia Welch (Cal. Bar No. 208741)
  6   Neha Desai (Cal. RLSA Bar No. 803161)
      405 14th Street, 15th Floor
  7   Oakland, CA 94612
  8   Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
  9         ndesai@youthlaw.org
 10
      U.C. DAVIS SCHOOL OF LAW
 11   Holly S. Cooper (Cal. Bar No. 197626)
      One Shields Ave. TB 30
 12
      Davis, CA 95616
 13   Telephone: (530) 754-4833
      Email: hscooper@ucdavis.edu
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27                                                 SUPPLEMENTAL DECLARATION IN SUPPORT OF
                                                        EX PARTE APPLICATION FOR TEMPORARY
 28                                                   RESTRAINING ORDER AND ORDER TO SHOW
                                                    CAUSE WHY A PRELIMINARY INJUNCTION AND
                                                          CONTEMPT ORDER SHOULD NOT ISSUE
                                                                        CV 85-4544-DMG-AGRx
Case 2:85-cv-04544-DMG-AGR Document 572-3 Filed 06/26/19 Page 4 of 5 Page ID
                                #:29382


  1   I, Elyse D. Echtman, declare:
  2         1.     I respectfully submit this declaration in further support of the Ex Parte
  3   Application for Temporary Restraining Order and Order to Show Cause Why a
  4   Preliminary Injunction and Contempt Order Should Not Issue ("Application").
  5         2.     I am a partner at the law firm of Orrick, Herrington & Sutcliffe, LLP.
  6   I am a member of the bar of the State of New York.
  7         3.     As explained in detail in the Memorandum of Points and Authorities in
  8   Support of the Application, immediate judicial intervention is needed to address the
  9   public health emergency that exists at U.S. Customs and Border Protection ("CBP")
 10   facilities in the El Paso and Rio Grande Valley sectors.
 11         4.     On June 19, 2019, I served a formal Notice of Non-Compliance (the
 12   "Notice") on Defendants and the Monitor pursuant to Section D.3 of the October 5,
 13   2018 Order Appointing and Independent Monitor, Flores v. Sessions, et al., CV 85-
 14   4544-DMG (AGRx), Docket No. 494 (the "Monitoring Order"), detailing grave
 15   violations at CBP Facilities that created a public health emergency requiring
 16   immediate attention.
 17         5.     Because of the public health crisis and the threat to lives of the
 18   children, Plaintiffs' counsel asked that the Monitor expedite Defendants' response
 19   time to the Notice to two business days, as provided for in Section D.3(b) of the
 20   Monitoring Order ("In an emergency, Class Counsel may request that the Monitor
 21   and the Court waive the time periods set forth in Section D.3 of this Order."). See
 22   Monitoring Order at 20-21.
 23         6.     The Monitor responded on June 21, 2019, acknowledging receipt of
 24   the Notice and indicating that the Monitor had begun an inquiry into it.
 25         7.     On June 23, 2019, Plaintiffs provided Defendants and the Monitor
 26   with a Supplement to the Notice of Non-Compliance (the "Supplemental Notice"),
 27                                                         SUPPLEMENTAL DECLARATION IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
 28                                              1            RESTRAINING ORDER AND ORDER TO SHOW
                                                            CAUSE WHY A PRELIMINARY INJUNCTION AND
                                                                   CONTEMPT ORDER SHOULD NOT ISSUE
                                                                                CV 85-4544-DMG-AGRx
Case 2:85-cv-04544-DMG-AGR Document 572-3 Filed 06/26/19 Page 5 of 5 Page ID
                                #:29383


  1   supported by additional declarations from children at the CBP facilities in the El
  2   Paso and RGV sectors. These declarations provided additional evidence
  3   substantiating the unsafe and unsanitary conditions and public health crises existing
  4   at these facilities. In the Supplemental Notice, Plaintiffs' counsel reiterated the
  5   request for the Monitor to expedite the government's response time, pursuant to
  6   Section D.3(b) of the Monitoring Order.
  7         8.      To date, the Monitor has not expedited resolution of this dispute.
  8   Plaintiffs have informed the Monitor that they intend to seek immediate relief from
  9   this Court.
 10         9.      Attached as Exhibit 1 is a "Summary of the Evidentiary Record"
 11   contained in the declarations referenced above. All declarations cited in the
 12   Summary of the Evidentiary Record are being submitted as supporting exhibits on
 13   this Application. Attached as Exhibit 2 is a true and correct copy of a June 25,
 14   2019 Letter from Concerned Bioethicists, signed by more than 830 Bioethicists.
 15         I declare under penalty of perjury and pursuant to the laws of the United States
 16   of America that the foregoing is true and correct.
 17

 18   Executed on the 26th day of June 2019, New York, New York.
 19

 20
                                              Elyse D. Echtman
 21

 22

 23

 24

 25

 26

 27                                                         SUPPLEMENTAL DECLARATION IN SUPPORT OF
                                                                EX PARTE APPLICATION FOR TEMPORARY
 28                                               2
                                                               RESTRAINING ORDER AND ORDER TO SHOW
                                                            CAUSE WHY A PRELIMINARY INJUNCTION AND
                                                                  CONTEMPT ORDER SHOULD NOT ISSUE
                                                                                CV 85-4544-DMG-AGRx
